Doerfler, J.
Sub. 1, sec. 1684f — 23, of the Statutes provides:
“Subject .to the provisions of this act, where goods are sold by a person who is not the owner thereof, and who does not sell them under the authority or with the consent of the owner, the buyer acquires no better title to the goods than the seller had, unless the owner of the goods is by his conduct precluded from denying the seller’s authority to sell.”
Under the above statement of facts, for which there is *305ample support in the evidence, did the civil court properly determine that the plaintiff was the owner of the car in question and that the defendant Sales Company wrongfully detained the possession of such car after due demand having-been made of it to deliver the same to the plaintiff? The money paid on the purchase of the car belonged to the plaintiff. The evidence establishes the fact not only that Elliott merely acted as plaintiff’s agent in the negotiations which culminated in the purchase, but that an express demand was made by the plaintiff to,Elliott to sign her name to the conditional-sales agreement. In violation of his instructions Elliott executed this agreement in his own name, and the record quite clearly discloses the fact that as far as the Auto Company is concerned the latter was led to believe that Elliott was the real purchaser.
If the present controversy were one between the Auto Company and the plaintiff, there would be little difficulty in arriving at the conclusion that the plaintiff was guilty of creating a situation which would preclude her from claiming title to the automobile as against Elliott. If, in fact, after 'the purchase of this car and before its delivery to the plaintiff, Elliott had thereupon sold the car to an innocent purchaser for value, such purchaser would have obtained good title.
The facts in this case, however, materially differ from those involved in the case of Phelps v. McQuade, 220 N. Y. 232, 115 N. E. 441, cited in appellant’s brief. In that case one Walter J. Gwynne falsely represented to the appellants that he was Baldwin J. Gwynne, a man of financial responsibility residing at Cleveland, Ohio. Relying upon the truth of this statement, the appellants delivered to him upon credit a quantity of jewelry. Gwynne in turn sold it to the respondent, who bought it without notice, express or implied, of any defect in title, and for value. Learn*306ing of the deception practiced upon them, the appellants began an action in replevin to recover the goods. The court in that case held that the title to the property passed from the seller, and the innocent purchaser obtained good title.
If in the Phelps Case the goods had actually been delivered to Baldwin J. Gwynne, and Walter J. Gwynne thereafter had wrongfully taken the goods from the possession of Baldwin J. Gwynne and had then sold them to the innocent purchaser, a situation would have arisen similar to the one existing in the instant case.
In the case at bar, under all the facts and circumstances, the trial court could properly determine that the automobile was actually delivered into the possession of the plaintiff dnd that she retained such possession from that time on, until Elliott, by wrongfully taking the car, deprived her of such possession. If Elliott in fact was the agent of the plaintiff, the delivery of the car by him-to her (assuming that as between the Auto Company and Elliott the latter obtained title) amounted to a transfer of title to the plaintiff. What Elliott in fact did was to consummate his agency by delivering the purchased car into the possession off the plaintiff. Other, cases cited in appellant’s brief are not material^ different from the Phelps Case.
Defendants’ counsel also contend that plaintiff by her acts created a situation which precludes her from denying Elliott’s authority to sell. None of the facts relating to the transaction which took place at the time of the purchase of the automobile from the Koehler-Rahn Auto Company were at the time of the attempted sale to the defendant Sales Company within the knowledge of such Sales Company. No effort was made by the representative of the Sales Company to establish the identity of Elliott as the owner of the car, and, in fact, Harriman, such representative, had never seen either Elliott or the plaintiff before.
*307. Under the facts in this case the doctrine of caveat emptor applies. In 24 Ruling Cas$ Law, p.. 373, § 662, it is said: ■
“It is a general' rule as regards personal property that title, like a stream, cannot rise higher than its source; and therefore it is a general principle that no one can transfer a better title than he has, unless some principle of estoppel comes into operation against the person claiming under what would otherwise be the better title.”
We therefore hold that when Elliott attempted to transfer title to the automobile to tire defendant Sales Company he had no title, and consequently the Sales Company received no title, and that the plaintiff was not guilty of any acts in the premises which would estop, her from claiming title as against such Sales Company.
The judgment of the-circuit court, both as to the defendant Sales Company and the Surety Company, must therefore be affirmed.
By the Court. — Judgment affirmed.